Case 2:20-cv-03530-JAK-PVC Document 27 Filed 09/21/20 Page1ofi1 Page ID #:1970

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV20-03530 JAK (PVCx) Date September 21, 2020
Title Jana Preciutti v. Blue Cross of California et al
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

Stephen Montes Kerr Lisa Gonzalez

Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
MaryAnne P. Gallagher Aaron M. Rutschman
Thy B. Bui

Proceedings: PLAINTIFF’S MOTION TO REMAND (DKt. 17);

DEFENDANTS’ MOTION TO DISMISS AND STRIKE PORTIONS OF
PLAINTIFF JANA PRECIUTTI’S COMPLAINT (Dkt. 15); and
SCHEDULING CONFERENCE

The motion hearing is held telephonically. Counsel, the Court, and court staff all appear in that manner.
Recording or re-broadcasting of the proceedings is strictly prohibited. The motion hearing on Plaintiff's

Motion to Remand is held. Counsel address the Court. The Court takes the Motion to Remand UNDER
SUBMISSION and a ruling will be issued.

The Court defers ruling on Defendants’ Motion to Dismiss and Strike Portions of Plaintiff Jana
Preciutti’s Complaint and setting pretrial dates as part of the scheduling conference until the Motion to
Remand is decided. The Court does suggest tentative dates with which the parties agree.

IT IS SO ORDERED.

42

 

Initials of Preparer SMO

 

Page 1 of 1
